Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 20 are rejected under 35 USC 103 as being unpatentable over Foti et al (US Pub. No. 2021/0044628A1) in view of Dutta et al (US Pub. No. 2012/0042084A1).  And further in view of Foti et al (WO 2019/150324 A1), hereinafter “Foti2”. 

Regarding claim 1, Foti discloses “registering, at a Network Repository Function (NRF), a plurality of Proxy-Call Session Control Functions (P-CSCFs) of a cellular network” (See Foti ¶ 0038; registering P-CSCF in IMS network with a NRF; ¶ 0039; storing all the plurity of P-CSCFs that registered with the NRF); “to generate a list of available P-CSCFs” (see Foti ¶ 0039).  Also, Foti teaches the claimed feature of “transmitting, from the NRF to a Session Management Function (SMF), the list of available P-CSCFs” (see Foti ¶ 0051 and ¶ 0060; sending, by the NRF 70 a list of the candidates of P-CSCFs to the SMF 45).  Moreover, Foti discloses the limitation of “selecting,  list of candidate P-CSCFs can be provided in an order of priority from which the UE can select a P-CSCF 85 based on priority.  Also, the list of P-CSCFs may include an associated filter criteria for each P-CSCF, from which the UE 100 may select a P-CSCF based on the associated filtering criteria); “receiving a request from a user equipment (UE) to initiate a Session Initiation Protocol (SIP)” (see Foti ¶ 0051; The SMF 45 receives a request to establish a session used by a UE 100 to communicate with an external data network (e.g. IMS)) and “transmitting, from the SMF, an Internet Protocol (IP) address of the selected P-CSCF to initiate the SIP to allow the UE to make a voice or video call” (see Foti ¶ 0047; transmitting P-CSCF identifier provided in the list of P-CSCFs to the UE 100, the UE 100 is able to communicate directly with a selected one of the P-CSCFs).    
Foti does not appear to explicitly disclose that the P-CSCF is selected by the SMF, determining, at the NRF, whether there is an error with a load status of at least one of the P-CSCFs; updating, at the NRF, the list of available P-CSCFs based at least on whether there is an error with the load status of the at least one of the P-CSCFs.  However, Dutta discloses determining, at the NRF, whether there is an error with a load status of at least one of the P-CSCFs (See ¶ 0017; there is a failure of one of a primary load balancing node, the P-CSCFs or S-CSCFs; ¶ 0080; detects P-CSCF1 30.sub.1 failure ); updating, updates list of available P-CSCFs 30 to HSS 40. When the master node detects P-CSCF1 30.sub.1 failure, it notifies the S-CSCFs 50 about this change or event); selecting the P-CSCF by a network entity not by the UE ( See Dutta ¶ 0060; a load balancer node is able to select the best P-CSCF based on different scheduling algorithms).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Foti and Dutta before him or her, to modify the invention of Foti to able a network entity such as SMF taught by Foti or load balancer taught by Dutta to select the P-CSCF for the UE.  The suggestion for doing so would have been to maintain IMS session and improve session persistency (¶ 0003).
The combination of Foti and Dutta does not appear to explicitly disclose that the availability list of the P-CSCFs is updated by the NRF.  However, Foti 2 that the availability list of the P-CSCFs is updated by the NRF (See page 8, lines 15-40; the NRF updates the availability list of the P-CSCFs).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Foti, Dutta and Foti2 before him or her, to modify the invention of Foti and Dutta to utilize the NRF to update the availability information or list of the P-CSCFs to able a network entity such as SMF taught by Foti or load balancer taught by Dutta to select the P-CSCF for the UE.  The suggestion for doing so would have been to improve the efficiency of the system.


Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Foti and Dutta further discloses “querying, by the NRF, for a usage level of the plurality of P-CSCFs in the list of available P-CSCFs”; (see Foti ¶ 0049 and Dutta ¶ 0057; providing scheduling algorithm can be influenced by provided load information of the P-CSCFs).

Regarding claim 3, claim 2 is incorporated as stated above.  In addition, the combination of Foti and Dutta further discloses “transmitting, from the NRF to the SMF, the usage level of the plurality of P-CSCFs in the list of available P-CSCFs”; (see Foti ¶ 0049 and Dutta ¶ 0057; providing scheduling algorithm can be influenced by provided load information of the P-CSCFs).

Regarding claim 4, claim 3 is incorporated as stated above.  In addition, the combination of Foti and Dutta further discloses “selecting the selected P-CSCF further comprises using a loading of the plurality of P-CSCFs in the list of available P-CSCFs”; (see Foti ¶ 0049 and Dutta ¶ 0057; providing scheduling algorithm can be influenced by provided load information of the P-CSCFs).

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, the combination of Foti and Dutta further discloses “transmitting, from the NRF, an update availability request communication to the plurality of P-CSCFs to update an availability of the plurality of P-CSCFs to update the list of available P-CSCFs”; (see Foti ¶ 0050).

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, the combination of Foti and Dutta further discloses “transmitting, from the NRF, an update loading request communication to the plurality of P-CSCFs to update a loading of the plurality of P- CSCFs to update the list of available P-CSCFs”; (see Foti ¶ 0050 and Dutta ¶ 0057).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, the combination of Foti and Dutta further discloses “determining that the SIP failed to commence based on a failure of the one of the plurality of P-CSCFs; and transmitting, from the SMF, a second IP address of a second P-CSCF of the plurality of P-CSCFs in the list of available P-CSCFs to initiate the SIP”; (see Foti ¶ 0050 and Dutta ¶ 0077).


Claims 8 - 14 are the Non-Transitory computer readable Storage medium claims corresponding to the method claims 1 - 7 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 7.  Claims 8 – 14 are rejected under the same rational as claims 1 - 7.

Claims 15 - 20 are the server claims corresponding to the method claims 1 - 7 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 7.  Claims 15 – 20 are rejected under the same rational as claims 1 - 7.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468